Mr. Justice MilburN :
I concur, except as to the time when interest should run; under the statute, on an open account. As *153stated in the opinion, said Section 4280 applies to this case, but I cannot agree with the mlajority of this court in adopting the conclusion of the commissioners that “ ‘the particular day’ from which the plaintiffs are entitled1 to draw interest” is the day of filing the complaint. The day of the right of recovery is not vested in the creditor on the day of filing the complaint, but when the goods are sold and delivered, in the absence of an agreement to the contrary. The day of the right to recover the ¡nice and the clay of the right to recover interest are the same, or the language of the section means nothing, in my opinion. I cannot discover that. Mr. Sutherland, whose language is cited in the opinion, was discussing any such statute as Montana has. In the absence of an agreement to pay interest after demand, and only thereafter, I incline to the view that the debtor is liable for interest from the day when the creditor has the right to> sne; not merely from the day, when he actually sues. I think the judgment and order of the district court as to the first cause of action should be affirmed in toto. I concur as to the second cause of action.